Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
2.	Applicant’s amendment filed September 02, 2022 amends claims 1-17. Claims 18-20 new. Claims 1-20 have been presented for examination. Applicant’s amendment has been fully considered and entered.
Claim Interpretation
3.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “primary sensor unit “, “secondary sensor unit”, “in claims 14-17.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Double Patenting
4.       Claims 1-20 rejected on the ground of nonstatutory double patenting over claims 1-18 of U.S. Patent No. 11302163 B1 since the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent.
     The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim Rejections - 35 USC § 103
5.       In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
6.         The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.         Determining the scope and contents of the prior art.
2.         Ascertaining the differences between the prior art and the claims at issue.
3.         Resolving the level of ordinary skill in the pertinent art.
4.         Considering objective evidence present in the application indicating obviousness or nonobviousness.
7.       This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
8.       Claims 1-11, 13-14 and 16-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Connell, II (US 2021/0049881 A1) (hereinafter Connell, II) in view of TIDHAR (US 2014/0184806 A1) (hereinafter TIDHAR).

               Regarding claim 1, Connell, II discloses a method for facilitating a gunshot detection (Fig. 1, Abstract), comprising: receiving a sound signal via an acoustic sensor (para 019, gunshot detection system processes captured audio data depicting, acoustic anomalies to detect and/or identify acoustic anomalies), 
filtering the sound signal through a high pass filter to provide a filtered signal (para 022, current audio data generated depicting the ambient noise could be filtered to remove speech sounds matching certain criteria); 
determining that the filtered signal exceeds a preset threshold sound level at a given time (para 066, audio analytics module 314 compare current model with noise model 332 in order to generate deviation value representing difference and acoustic anomalies detected based on deviation value is above predetermined threshold);
initiating the start of an overall event time period at the given time (para 17, The event is time stamped and sent to a controller, evaluates the event as either unique or a multiple detection using the sensor's time of alarm to determine which sensor activated);
 initiating the start of an extend time period at the given time, wherein the signal envelope comprises the original channel signal amplitude measurement, a decay time and a decay waveform, wherein the decay time of the signal envelope is measured beginning at an end of the extend time period (para 071, Fourier transform methods could be used to further divide the frames into discrete sound wave with further values representing the energy of the sound wave, para 066, audio analytics module 314 compare current model with noise model 332 in order to generate a deviation value representing a difference and acoustic anomalies could be detected based on whether the deviation value is above a predetermined threshold, para 084, control panel 116 receives audio data streamed from the gunshot sensor unit 130 and generates a deviation value based on a comparison); 
establishing an upper limit and a lower limit for the decay waveform; and upon the original channel signal amplitude measurement remaining within the upper limit and the lower limit for the decay waveform during the decay time, generating a decay signal component for an initial positive gunshot detection (para 084, control panel 116 receives audio data streamed from the gunshot sensor unit 130 and generates a deviation value based on a comparison, para 066, audio analytics module 314 compare current model with the ambient noise model 332 in order to generate a deviation value representing a difference and acoustic anomalies detected based on whether the deviation value is above a predetermined threshold, para 024, controllers of the gunshot sensor units could generate the ambient noise models and process the current audio data to detect the acoustic anomalies, para 045,   time information indicating when the acoustic anomalies started and/or stopped, duration information for the acoustic anomalies).
Connell, II specifically fails to disclose filtering the filtered signal through a first low pass filter to provide a signal envelope comprising an original channel signal amplitude measurement.
In analogous art, TIDHAR discloses filtering the filtered signal through a first low pass filter to provide a signal envelope comprising an original channel signal amplitude measurement (para 021, detector unit use narrow spectral band filter to low light transmission in atmosphere. filter increase, signal to clutter and signal to shot noise ratios, para 028, parallel processing, performed by a unit configured to apply such operations to pixels outputs as single or multiple (in particular double) signal differentiating, peak detecting, band-pass filtering, match filtering and/or other operations aimed detecting muzzle flash type signal(s) from detected signals).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of gunshot detection system continually monitors ambient noise throughout a building, learns the building's auditory patterns, and alerts users when sounds are found to be unusual or generally indicative of a dangerous situation disclosed by Connell, II to detection system to performed in the narrow range(s) of the least atmospheric transmission though flash signal would be lost with the introduction of the narrow filter as taught by TIDHAR to use processing unit to perform the elimination using a second order differencing of signals to detect suspicious event  and an actual alarm is produced if the reestimated likelihood of that the corresponding suspicious pixel has detected a muzzle flash event is larger than a certain threshold [TIDHAR, paragraph 0277].
Regarding claim 2, Connell, II discloses the method of claim 1, further comprising: generating, based on the filtered signal, a signal indicating lack of tonality for an initial positive gunshot detection (para 044, gunshot sensor units 130 detect acoustic anomalies indicating potential gunshots and generate audio data acoustic anomalies, para 71, system detect and classify acoustic anomalies in audio data captured by the gunshot sensor units 130 based on recognized acoustic patterns): and 
determining whether the signal indicating lack of tonality is generated during the overall event time period (para 066, audio analytics module 314 compare current model with noise model 332 in order to generate a deviation value representing a difference and acoustic anomalies could be detected based on whether the deviation value is above a predetermined threshold).
Regarding claim 3, Connell, II discloses the method of claim 2, further comprising: upon the signal indicating lack of tonality and the decay signal component occurring within a pre-established overall event time period, generating a detected event communication (para 52, searching the incoming acoustic signal for a peak amplitude level large enough to be at least preliminarily identified as a gunshot).
Regarding claim 4, Connell, II discloses the method of claim 1, wherein generating the decay signal component comprises generating a true output, and further comprising: upon the original channel signal amplitude measurement remaining beyond the upper limit or the lower limit for the decay waveform during the decay time, generating a false output para 066, audio analytics module 314 compare current model with the ambient noise model 332 in order to generate a deviation value representing a difference and acoustic anomalies detected based on whether the deviation value is above a predetermined threshold, para 024, controllers of the gunshot sensor units could generate the ambient noise models and process current audio data to detect the acoustic anomalies); and 
establishing a validity timer comprising a validity duration, wherein the validity duration is reset upon receiving an input indicating the true output and the signal indicating lack of tonality (para 65, noise models 332 are further preferably generated based on variable factors such as current time of day, day of week, time of year, semester, month and/or season when ambient noise was captured, known schedule information for the premises 50).
Regarding claim 5, Connell, II discloses the method of claim 4, wherein the validity timer issues an abort signal indicating a negative gunshot detection if the validity duration expires during the overall event time period (para 66, current audio data (e.g. captured in real time by the audio capture microphones 208 of the gunshot sensor units 130) detects acoustic anomalies).
Regarding claim 6, Connell, II discloses a device for facilitating a gunshot detection (Fig. 1, Abstract), comprising: 
an acoustic sensor (para 019, gunshot detection system processes captured audio data depicting, acoustic anomalies to detect/identify acoustic anomalies); and 
a processor, and a memory storing instructions, that when executed by the processor (para 053, gunshot triggered utilizing anomaly detection microphone 208, processing performed by controller 200, controller stores captured sound stored and store nonvolatile storage 202 or storage such as flash memory, or removable storage), cause the processor to: 
receive a sound signal via the acoustic sensor (para 019, gunshot detection system processes captured audio data depicting, acoustic anomalies to detect and/or identify acoustic anomalies), 
filter the sound signal through a high pass filter to provide a filtered signal (para 022, current audio data generated depicting the ambient noise could be filtered to remove speech sounds matching certain criteria);
determine that the filtered signal exceeds a preset threshold sound level at a given time (para 066, audio analytics module 314 compare current model with noise model 332 in order to generate a deviation value representing a difference and acoustic anomalies detected based on whether deviation value above predetermined threshold, para 74, FIG. 4, generates noise models 332, detects and identifies acoustic anomalies, and generates alerts, based on audio data streamed from gunshot sensor units 130); 
initiate the start of an overall event time period at the given time (para 17, The event is time stamped and sent to a controller, which evaluates the event as either unique or a multiple detection using the sensor's time of alarm to determine which sensor activated);
 initiate the start of an extend time period at the given time, wherein the signal envelope comprises an original channel signal amplitude measurement, a decay time and a decay waveform, wherein the decay time of the signal envelope is measured beginning at an end of the extend time period (para 071, Fourier transform methods could be used to further divide the frames into discrete sound wave with values representing the energy of the sound wave, para 066, audio analytics module 314 compare current model with noise model 332 in order to generate a deviation value representing a difference and acoustic anomalies could be detected based on whether the deviation value is above a predetermined threshold, para 084, control panel 116 receives audio data streamed from the gunshot sensor unit 130 and generates a deviation value based on a comparison); 
establish an upper limit and a lower limit for the decay waveform, and upon the original channel signal amplitude measurement remaining within the upper limit and the lower limit for the decay waveform during the decay time, generate a decay signal component for an initial positive gunshot detection (para 084, control panel 116 receives audio data streamed from the gunshot sensor unit 130 and generates a deviation value based on a comparison, para 066, audio analytics module 314 compare current model with the ambient noise model 332 in order to generate a deviation value representing a difference and acoustic anomalies detected based on whether the deviation value is above a predetermined threshold, para 024, controllers of the gunshot sensor units could generate the ambient noise models and process the current audio data to detect the acoustic anomalies, para 045,  time information indicating when the acoustic anomalies started and/or stopped, duration information for the acoustic anomalies).
Connell, II specifically fails to disclose filtering the filtered signal through a first low pass filter to provide a signal envelope comprising an original channel signal amplitude measurement.
In analogous art, TIDHAR discloses filtering the filtered signal through a first low pass filter to provide a signal envelope comprising an original channel signal amplitude measurement (para 021, detector unit use narrow spectral band filter to low light transmission in atmosphere. filter increase, signal to clutter and signal to shot noise ratios, para 028, parallel processing, performed by a unit configured to apply such operations to pixels outputs as single or multiple (in particular double) signal differentiating, peak detecting, band-pass filtering, match filtering and/or other operations aimed detecting muzzle flash type signal(s) from detected signals).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of gunshot detection system continually monitors ambient noise throughout a building, learns the building's auditory patterns, and alerts users when sounds are found to be unusual or generally indicative of a dangerous situation disclosed by Connell, II to detection system to performed in the narrow range(s) of the least atmospheric transmission though flash signal would be lost with the introduction of the narrow filter as taught by TIDHAR to use processing unit to perform the elimination using a second order differencing of signals to detect suspicious event  and an actual alarm is produced if the reestimated likelihood of that the corresponding suspicious pixel has detected a muzzle flash event is larger than a certain threshold [TIDHAR, paragraph 0277].
Regarding claim 7, Connell, II discloses the device of claim 6, wherein the instructions further cause the processor to: generating, based on the filtered signal, a signal indicating lack of tonality for an initial positive gunshot detection (para 044, gunshot sensor units 130 detect acoustic anomalies indicating potential gunshots and  generated audio data depicting acoustic anomalies); and determine whether the signal indicating lack of tonality is generated during the overall event time period (para 066, audio analytics module 314 compare current model with noise model 332 in order to generate a deviation value representing a difference and acoustic anomalies could be detected based on whether the deviation value is above a predetermined threshold).
Regarding claim 8, Connell, II discloses the device of claim 7, wherein the instructions further cause the processor to: upon the signal indicating lack of tonality and the decay signal component occurring within a pre-established overall event time period, generating a detected event communication (para 52, searching the incoming acoustic signal for a peak amplitude level large enough to be at least preliminarily identified as a gunshot, para 66. detect acoustic anomalies might include generating a current model representing current ambient noise based on current audio data ).
Regarding claim 9, Connell, II discloses the device of claim 6, wherein generating the decay signal component comprises generating a true output, and further comprising: upon the original channel signal amplitude measurement remaining beyond the upper limit or the lower limit for the decay waveform during the decay time, generating a false output (para 066, audio analytics module 314 compare current model with the ambient noise model 332 in order to generate a deviation value representing a difference and acoustic anomalies detected based on whether the deviation value is above a predetermined threshold, para 024, controllers of the gunshot sensor units could generate the ambient noise models and process current audio data to detect the acoustic anomalies); and 
establishing a validity timer comprising a validity duration, wherein the validity duration is reset upon receiving an input indicating the true output and the signal indicating lack of tonality (para 65, noise models 332 are further preferably generated based on variable factors such as current time of day, day of week, time of year, semester, month and/or season when ambient noise was captured, known schedule information for the premises 50).
Regarding claim 10, Connell, II discloses the device of claim 9, wherein the validity timer issues an abort signal indicating a negative gunshot detection if the validity duration expires during the overall event time period (para 66, current audio data (e.g. captured in real time by the audio capture microphones 208 of the gunshot sensor units 130) detects acoustic anomalies).
Regarding claim 11, Connell, II discloses a method for facilitating valid gunshot detections (Fig. 1, Abstract), comprising:
receiving a sound signal by an acoustic sensor (para 019, gunshot detection system processes captured audio data depicting, acoustic anomalies to detect and/or identify acoustic anomalies):
filtering the sound signal through a high pass filter to provide a filtered signal (para 022, current audio data generated depicting the ambient noise could be filtered to remove speech sounds matching certain criteria);
conducting the signal envelope through a decay waveform shape generator para 019, gunshot detection system processes captured audio data depicting, acoustic anomalies to detect and/or identify acoustic anomalies, para 022, current audio data remove speech sounds matching certain criteria), 
filtering the filtered signal to provide a differentiated signal comprising a differentiated signal amplitude measurement (para 022, current audio data generated depicting ambient noise filtered to remove speech sounds matching certain criteria);
based upon the differentiated channel signal amplitude measurement, generating a signal indicating lack of tonality for an initial positive gunshot detection (para 066, audio analytics module 314 compare current model with noise model 332 in order to generate a deviation value representing a difference and acoustic anomalies could be detected based on whether the deviation value is above a predetermined threshold);
upon the original channel signal amplitude measurement remaining within a boundary for the decay waveform during at least a portion of the decay time, generating a decay signal component for an initial positive gunshot detection (para 071, Fourier transform methods could be used to further divide the frames into discrete sound wave with further values representing the energy of the sound wave, para 066, audio analytics module 314 compare current model with noise model 332 in order to generate a deviation value representing a difference and acoustic anomalies could be detected based on whether the deviation value is above a predetermined threshold, para 084, control panel 116 receives audio data streamed from the gunshot sensor unit 130 and generates a deviation value based on a comparison); and
upon the signal indicating lack of tonality and the decay signal component being generated during an overall event time period, generating a detected event communication (para 084, control panel 116 receives audio data streamed from the gunshot sensor unit 130 and generates a deviation value based on a comparison, para 066, audio analytics module 314 compare current model with the ambient noise model 332 in order to generate a deviation value representing a difference and acoustic anomalies detected based on whether the deviation value is above a predetermined threshold, para 024, controllers of the gunshot sensor units could generate the ambient noise models and process the current audio data to detect the acoustic anomalies, para 045,   time information indicating when the acoustic anomalies started and/or stopped, duration information for the acoustic anomalies), wherein the overall event time period is initiated upon determining that the filtered signal exceeds a preset threshold sound level (para 044, gunshot sensor units 130 detect acoustic anomalies indicating potential gunshots and  generate audio data depicting acoustic anomalies, para 066, audio analytics module 314 compare current model with noise model 332 in order to generate a deviation value representing a difference and acoustic anomalies could be detected based on whether the deviation value is above a predetermined threshold)
Connell, II specifically fails to disclose filtering the filtered signal through a first low pass filter to provide a signal envelope comprising an original channel amplitude measurement, a decay time and a decay waveform.
In analogous art, TIDHAR discloses filtering the filtered signal through a first low pass filter to provide a signal envelope comprising an original channel amplitude measurement, a decay time and a decay waveform (para 021, detector unit use narrow spectral band filter to low light transmission in atmosphere. filter increase, isignal to clutter and signal to shot noise ratios, para 028, parallel processing, performed by a unit configured to apply such operations to pixels outputs as single or multiple (in particular double) signal differentiating, peak detecting, band-pass filtering, match filtering and/or other operations aimed detecting muzzle flash type signal(s) from detected signals).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of gunshot detection system continually monitors ambient noise throughout a building, learns the building's auditory patterns, and alerts users when sounds are found to be unusual or generally indicative of a dangerous situation disclosed by Connell, II to detection system to performed in the narrow range(s) of the least atmospheric transmission though flash signal would be lost with the introduction of the narrow filter as taught by TIDHAR to use processing unit to perform the elimination using a second order differencing of signals to detect suspicious event  and an actual alarm is produced if the reestimated likelihood of that the corresponding suspicious pixel has detected a muzzle flash event is larger than a certain threshold [TIDHAR, paragraph 0277].
Regarding claim 13, Connell, II discloses the method of claim 11, further comprising: prior to generating the detected event communication, establishing a validity timer comprising a validity duration (para 066, audio analytics module 314 compare current model with the ambient noise model 332 in order to generate a deviation value representing a difference and acoustic anomalies detected based on whether the deviation value is above a predetermined threshold, para 024, controllers of the gunshot sensor units could generate the ambient noise models and process current audio data to detect the acoustic anomalies), wherein the validity duration is reset at least once during the overall event time period based upon the generation of the signal indicating lack of tonality and the decay signal component (para 65, noise models 332 are further preferably generated based on variable factors such as current  time of day, day of week, time of year, semester, month, season when ambient noise was captured, known schedule information for the premises 50). 
Regarding claim 14, Connell, II discloses a system (Fig. 1, Abstract), comprising: a primary sensor unit in communication with a network, wherein the primary sensor unit comprises a primary acoustic sensor and a primary processing component (para 019, gunshot detection system processes captured audio data depicting, acoustic anomalies to detect and/or identify acoustic anomalies); and 
a secondary sensor unit in communication with the network, wherein the secondary sensor unit comprises a secondary acoustic sensor and a secondary processing component (Fig. 3, para 057, control panel 116 includes a central processing unit (CPU) 300, memory 302, wired and/or wireless network interface 304); 
wherein the primary processing component comprises a primary processor, and a primary memory storing instructions, that when executed by the primary processor (Fig. 4, para 082, control panel 116 also sends instructions to the gunshot sensor unit 130-3 to preserve or delete the recorded audio data based on whether any acoustic anomalies), cause the primary processor to: receive a sound signal via the primary acoustic sensor, based on the received sound signal, generate a first partially qualified positive gunshot detection signal, wherein the secondary processing component comprises a secondary processor (para 024, controllers of the gunshot sensor units could generate the ambient noise models and process the current audio data to detect the acoustic anomalies), and 
a secondary memory storing instructions, that when executed by the secondary processor (para 024, controllers of the gunshot sensor units could generate the ambient noise models and process the current audio data to detect the acoustic anomalies), cause the secondary processor to: 
receive the sound signal via the secondary acoustic sensor (para 021, gunshot detection system could also include not only detecting the acoustic anomalies); 
determine that the signal exceeds a preset threshold sound level at a given time (para 14, signal is compared with a threshold value above which a gunshot sound is expected to exceed, para 66, acoustic anomalies could be detected based on whether the deviation value is above a predetermined threshold). 
Connell, II specifically fails to disclose based on the received sound signal, generate a second partially qualified positive gunshot detection signal; receive, via the network, the first partially qualified positive gunshot detection signal: and generate a fully qualified positive gunshot detection signal.
In analogous art, TIDHAR discloses based on the received sound signal, generate a second partially qualified positive gunshot detection signal; receive, via the network, the first partially qualified positive gunshot detection signal: and generate a fully qualified positive gunshot detection signal (para 021, detector unit use narrow spectral band filter to low light transmission in atmosphere. filter increase, isignal to clutter and signal to shot noise ratios, para 028, parallel processing, performed by a unit configured to apply such operations to pixels outputs as single or multiple (in particular double) signal differentiating, peak detecting, band-pass filtering, match filtering and/or other operations aimed detecting muzzle flash type signal(s) from detected signals).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of gunshot detection system continually monitors ambient noise throughout a building, learns the building's auditory patterns, and alerts users when sounds are found to be unusual or generally indicative of a dangerous situation disclosed by Connell, II to detection system to performed in the narrow range(s) of the least atmospheric transmission though flash signal would be lost with the introduction of the narrow filter as taught by TIDHAR to use processing unit to perform the elimination using a second order differencing of signals to detect suspicious event  and an actual alarm is produced if the reestimated likelihood of that the corresponding suspicious pixel has detected a muzzle flash event is larger than a certain threshold [TIDHAR, paragraph 0277].
Regarding claim 16, Connell, II discloses the system of claim 14, wherein the instructions stored in the secondary memory, when executed by the secondary processor, further cause the secondary processor to convey to the primary sensor unit via the network a beginning time when the sound signal is received by the secondary acoustic sensor (para 019, gunshot detection system processes captured audio data depicting, acoustic anomalies to detect and/or identify acoustic anomalies), and wherein the instructions stored in the primary memory, when executed by the primary processor, further cause the primary processor ta convey to the secondary sensor unit via the network a first time when the sound signal ts received by the primary acoustic sensor, wherein the first time is later than the beginning time (para 066, audio analytics 314 compare current model with the ambient noise model 332 in order to generate a deviation value representing a difference and acoustic anomalies detected based on deviation value is above predetermined threshold, Fig. 4, para 082, control panel 116 also sends instructions to the gunshot sensor unit 130-3 to preserve or delete the recorded audio data based on whether any acoustic anomalies).
Regarding claim 17, Connell, II discloses the system of claim 14, further comprising an air quality sensor in communication with the network, wherein the secondary sensor unit receives a measurement from the air quality sensor and wherein the instructions stored in the secondary memory, when executed by the secondary processor (para 024, controllers of the gunshot sensor units could generate the ambient noise models and process the current audio data to detect the acoustic anomalies), determine that the measurement from the air quality sensor exceeds a threshold for gunshot detection confirmation prior to generating a fully qualified positive gunshot detection signal (para 014, detect each sound, compared with a threshold value above which a gunshot sound is expected to exceed, para 066, audio analytics module 314 compare current model with the ambient noise model 332 in order to generate a deviation value representing a difference and acoustic anomalies detected based on whether the deviation value is above a predetermined threshold).
Regarding claim 18, Connell, II discloses the method of claim 1, wherein the acoustic sensor is located in an environment and wherein the preset threshold sound level is unrelated to a condition in the environment (para 019, gunshot detection system processes captured audio data depicting, acoustic anomalies to detect or identify acoustic anomalies, para 14, system distinguish between sound produced from gunshot and electrical signal is compared with a threshold value above which a gunshot sound is expected to exceed, para 66, acoustic anomalies detected based on whether deviation value is above predetermined threshold, para 85, audio module 314 determines whether deviation value is above a predetermined threshold. If not, in step 424, control panel 116 sends instructions to gunshot sensor unit 130 to delete audio data).
Regarding claim 19, Connell, II discloses the device of claim 6, wherein the acoustic sensor is located in an environment and wherein the preset threshold sound level is unrelated to a condition in the environment (para 019, gunshot detection system processes captured audio data depicting, acoustic anomalies to detect or identify acoustic anomalies, para 14, system distinguish between sound produced from gunshot and electrical signal is compared with a threshold value above which a gunshot sound is expected to exceed, para 66, acoustic anomalies detected based on whether deviation value is above predetermined threshold, para 85, audio module 314 determines whether deviation value is above a predetermined threshold. If not, in step 424, control panel 116 sends instructions to gunshot sensor unit 130 to delete audio data).
Regarding claim 20, Connell, II discloses the method of claim 11, wherein the acoustic sensor is located in an environment and wherein the preset threshold sound level is unrelated to a condition in the environment (para 019, gunshot detection system processes captured audio data depicting, acoustic anomalies to detect or identify acoustic anomalies, para 14, system distinguish between sound produced from gunshot and electrical signal is compared with a threshold value above which a gunshot sound is expected to exceed, para 66, acoustic anomalies detected based on whether deviation value is above predetermined threshold, para 85, audio module 314 determines whether deviation value is above a predetermined threshold. If not, in step 424, control panel 116 sends instructions to gunshot sensor unit 130 to delete audio data).
Allowable Subject Matter
9.	Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims with all independent claims.
Response to Arguments
10.        Applicant's arguments filed September 02, 2022 have been fully considered but they are not persuasive. 
	Double Patenting rejection not withdrawn.
          On page 11, lines 17-19, the applicant argues that the reference(s) do not teach or even suggest each and every limitations as claimed.
          The examiner respectfully disagrees and points out that the Connell, II (US 2021/0049881 A1) teaches as in Fig. 1, gunshot detection system processes captured audio data depicting, acoustic anomalies to detect and/or identify acoustic anomalies [019], and audio analytics module 314 compare current model with noise model 332 in order to generate a deviation value representing a difference and acoustic anomalies could be detected based on whether the deviation value is above a predetermined threshold [066] and, FIG. 4, generates noise models 332, detects and identifies acoustic anomalies, and generates alerts, based on audio data streamed from gunshot sensor units 130 [74] and control panel 116 receives audio data streamed from the gunshot sensor unit 130 and generates a deviation value based on a comparison [084] and  controllers of the gunshot sensor units could generate the ambient noise models and process the current audio data to detect the acoustic anomalies [024] and, time information indicating when the acoustic anomalies started and/or stopped, duration information for the acoustic anomalies [045] and gunshot detection system processes captured audio data depicting, acoustic anomalies to detect or identify acoustic anomalies [019] and, system distinguish between sound produced from gunshot and electrical signal is compared with a threshold value above which a gunshot sound is expected to exceed [014] and, audio module 314 determines whether deviation value is above a predetermined threshold. If not, in step 424, control panel 116 sends instructions to gunshot sensor unit 130 to delete audio data [085], and
 	TIDHAR teaches para 021, detector unit use narrow spectral band filter to low light transmission in atmosphere. filter increase, signal to clutter and signal to shot noise ratios [021] and, parallel processing, performed by a unit configured to apply such operations to pixels outputs as single or multiple (in particular double) signal differentiating, peak detecting, band-pass filtering, match filtering and/or other operations aimed detecting muzzle flash type signal(s) from detected signals [028].
Thus, Connell, II (US 2021/0049881 A1) in view of TIDHAR (US 2014/0184806 A1) disclose the applicant’s whole invention.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRZA ALAM whose telephone number is (469) 295-9286.  The examiner can normally be reached on 8:00AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571) 272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MIRZA F ALAM/           Primary Examiner, Art Unit 2689